PER CURIAM.
By a second amended complaint it was alleged the appellant Daniel Larry Pizzi was a lessee of an apartment in which he resided with his wife, the appellant Sherian Pizzi; that the defendants Byron Holding Corporation, and Stanley Matusow and others had wrongfully evicted the plaintiffs, for which they sought damages. The trial court granted motions of the defendants Byron Holding Corporation and Matusow to dismiss, and dismissed the complaint as to them. The plaintiffs took this appeal from that order.
In a recent decision in this same case, dealing with a separate appeal taken by the plaintiffs from an order of dismissal of another defendant (Pizzi v. Central Bank and Trust Company, Fla.1971, 250 So.2d 895) the Supreme Court held the complaint was sufficient to withstand a motion of that defendant to dismiss. On the authority of that decision we reverse the order which dismissed the complaint as to the defendants Byron Holding Corporation and Stanley Matusow, and remand the cause to the trial court for further proceedings.
Reversed and remanded.